Case 1:17-cv-01323-MN Document 366 Filed 05/21/21 Page 1 of 3 PageID #: 10403




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


CONSUMER FINANCIAL PROTECTION                         :
BUREAU,                                               :
                                                      :     C.A. No. 17-1323 (MN)
                              Plaintiff,              :
                                                      :
       v.                                             :
                                                      :
THE NATIONAL COLLEGIATE MASTER                        :
STUDENT LOAN TRUST et al.,                            :
                                                      :
                              Defendants.             :


                       DEFENDANTS’ AND INTERVENORS’
                  MOTION TO DISMISS THE AMENDED COMPLAINT

       Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendants and Intervenors 1

(together, “Movants”) hereby move this Court to issue an order dismissing Plaintiff’s Amended

Complaint with prejudice. This motion is based on the accompanying Opening Brief, all files,

papers, and records in this action, and any such additional matters as may be judicially noticed or

come before the Court in this matter.

       WHEREFORE, for the foregoing reasons and as set forth in Movants’ accompanying

papers, Movants respectfully request that the Court grant this motion and dismiss the Amended

Complaint with prejudice.




1
 Intervenors refers to Ambac Assurance Corporation (“Ambac”); Wilmington Trust Company;
Pennsylvania Higher Education Assistance Agency d/b/a American Education Services; and
Transworld Systems, Inc.

                                                1
Case 1:17-cv-01323-MN Document 366 Filed 05/21/21 Page 2 of 3 PageID #: 10404




DATED: May 21, 2021


                                          /s/ Michael A. Weidinger
                                          Michael A. Weidinger (No. 3330)
                                          Megan Ix Brison (No. 6721)
                                          PINCKNEY, WEIDINGER, URBAN & JOYCE
                                          2 Mill Road, Suite 204
                                          Wilmington, DE 19806
                                          (302) 504-1497
                                          mweidinger@pwujlaw.com
                                          mixbrison@pwujlaw.com
                                          Attorneys for Defendants



                                          /s/ Melissa N. Donimirski
OF COUNSEL:                               Kurt M. Heyman (No. 3054)
Joshua Kipnees                            Melissa N. Donimirski (No. 4701)
George A. LoBiondo                        HEYMAN ENERIO GATTUSO & HIRZEL LLP
Devon Hercher                             300 Delaware Avenue, Suite 200
Peter Shakro                              Wilmington, DE 19801
Jonah Wacholder                           (302) 472-7300
PATTERSON BELKNAP WEBB & TYLER LLP        kheyman@hegh.law
1133 Avenue of the Americas               mdonimirski@hegh.law
New York, NY 10036                        Attorneys for Ambac Assurance
jkipnees@pbwt.com                         Corporation
globiondo@pbwt.com
dhercher@pbwt.com
pshakro@pbwt.com
jwacholder@pbwt.com

                                          /s/ Stacey A. Scrivani
                                          Stacey A. Scrivani (No. 6129)
                                          STEVENS & LEE, P.C.
                                          919 Market Street, Suite 1300
                                          Wilmington, DE 19801
                                          (302) 425-3006
                                          sasc@stevenslee.com

                                          Attorneys for Pennsylvania Higher
                                          Education Assistance Agency d/b/a
                                          American Education Services.




                                      2
Case 1:17-cv-01323-MN Document 366 Filed 05/21/21 Page 3 of 3 PageID #: 10405




                                          /s/ Daniel A. O’Brien
                                          Daniel A. O’Brien (Bar No. 4897)
                                          Allyson B. Baker (pro hac vice)
                                          Meredith L. Boylan (pro hac vice)
                                          VENABLE LLP
                                          1201 N. Market Street, Suite 1400
                                          Wilmington, Delaware 19801
                                          (302) 298-3535

                                          Attorneys for Transworld Systems Inc.

                                          /s/ Stephen B. Brauerman
                                          Stephen B. Brauerman (No. 4952)
                                          BAYARD, P.A.
                                          600 N. King Street, Suite 400
                                          Wilmington, DE 19899
                                          (302) 655-5000
                                          sbrauerman@bayardlaw.com

                                          Attorneys for Wilmington Trust
                                          Company




                                      3
